                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EVA NEUFELD, and DIANE INSERRA,

                   Plaintiffs,                           8:18CV488

      vs.
                                                           ORDER
SAFECO INSURANCE COMPANY OF
AMERICA, A Liberty Mutual Company;

                   Defendant.


      IT IS ORDERED that the motion to withdraw filed by Marc H. Chedel, as
counsel of record for Defendant, (Filing No. 59), is granted. Marc H. Chedel shall
no longer receive electronic notice in this case.


      Dated this 1st day of August, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
